Opinion filed August 28, 2009











 








 




Opinion filed August 28,
2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00125-CV
                                                    __________
 
                                   HERBY ARMENDARIZ, Appellant
 
                                                             V.
 
              CHIEF -
ODESSA POLICE DEPARTMENT ET AL, Appellees
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                                                Trial
Court Cause No. C-127,412
 

 
                                             M
E M O R A N D U M   O P I N I O N
Herby
Armendariz sued Odessa Police Department Chief and various officers for $5000
in damages as a result of an alleged invasion of Armendariz=s privacy.  The trial court
dismissed Armendariz=s
suit for failure to comply with the requirements of Tex. Civ. Prac. & Rem. Code Ann. '' 14.001-.006 (Vernon 2002).  We affirm.




Armendariz
has filed two memorandums arguing that his suit is not frivolous, but he does
not address the trial court=s
findings that he failed to comply with the statutory requirements of Articles
14.003 and 14.004.  We have reviewed the record before this court and find that
the trial court did not abuse its discretion.  Armendariz failed to comply with
the appropriate statutory requirements for his suit.  All of Armendariz=s contentions have been
considered, and each is overruled.
The
order of the trial court is affirmed.
 
 
PER CURIAM
 
August 28, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.